Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claims 1-16 are pending  and are  under consideration in the instant office action.
 
Priority
	This application claims benefit to the  foreign priority to IN201921038953 dated 09/26/2019.   Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Patil et al. (US 2018/0271815 ) 
Instant claims are drawn to a parenteral solution comprising diclofenac, polyvinylpyrrolidone, one or more pH adjusting agents, and water, wherein the solution has a pH of between about 7 and about 10, and a method of treatment of pain by administering the said composition to a human being in need thereof 
Patil et al. discloses injectable solution comprising diclofenac and polyvinylpyrrolidone (PVP) (Reference claim 1 and  [0111] ) and  a method for management of pain and inflammation by administering the injectable solution to the individual in need thereof [0013]. Patil et al discloses a stable aqueous injectable solution may comprise diclofenac in a concentration of 25 mg/mL, 37.5 mg/mL or 75 mg/mL (Reference claim 3), wherein upon dilution of the solution with appropriate amount of the DSNS (solution of 5 percent dextrose in saline (0.9% sodium chloride)) or saline solution (0.9% sodium chloride), it may provide a diluted solution for parenteral administration having diclofenac concentration of 0.75 mg/mL, 0.30 mg/mL or 0.15 mg/mL, which remains clear (free of any crystals) after storage for 24 hours at controlled room temperature or at 2-8° C [0026]. They disclose polyvinylpyrrolidone in a concentration of between about 50 mg/mL and about 300 mg/mL, for example, about 60 mg/mL, about 70 mg/mL, about 80 mg/mL, about 100 mg/mL, about 120 mg/mL, about 140 mg/mL, about 160 mg/mL, about 180 mg/mL, about 200 mg/mL, about 220 mg/mL, about 250 mg/mL or about 280 mg/ml [0025]. Their stable aqueous injectable solution comprising diclofenac and one or more pharmaceutically acceptable excipients does not contain impurity A (1-(2,6-dichlorophenyl) indolin-2-one) more than 0.3% by weight of diclofenac, as measured by HPLC (reference claim 19 and   [0034]) , may have viscosity value between about 1.5 cP and 7.5 cP, for example, 2 cP, 2.5 cP, 3 cP, 3.5 cP, 4 cP, 4.5 cP, 5 cP, 5.5 cP, 6 cP, 6.5 cP or 7 cP [0035] and pH between about 7 and about 10, for example, about 7.5, about 8, about 8.5, about 9 or about 9.5 (Reference claim 16 and 15  and [0037] ). Their composition comprises of suitable pharmaceutically acceptable excipients for the solution of the present invention may include one or more pharmaceutically acceptable solvents, solubilizers, stabilizers, preservatives, antioxidants, surfactants, buffering agents, nucleation inhibitors, pH adjusting agents and isotonicity adjusting agents, wherein the solvents include water for injection [0038-0039] and surfactant include polysorbate 80 [0045]. The polysorbate 80  is in a concentration of between about 1 mg/mL and about 100 mg/mL, for example, about 2 mg/mL, about 5 mg/mL, about 7 mg/mL, about 10 mg/mL, about 20 mg/mL, about 40 mg/mL, about 50 mg/mL, about 60 mg/mL or about 80 mg/mL [0046]. Suitable pharmaceutically acceptable pH adjusting agents may include, but not limited to, sodium hydroxide, hydrochloric acid, boric acid, citric acid, acetic acid, phosphoric acid, succinic acid, potassium hydroxide, ammonium hydroxide, magnesium oxide, calcium carbonate, magnesium carbonate, malic acid, potassium citrate, sodium phosphate, lactic acid, gluconic acid, tartaric acid, fumaric acid, diethanolamine, monoethanolamine, sodium carbonate, sodium bicarbonate, triethanolamine, or any combination thereof and the  stable aqueous injectable solution may comprise one or more pH adjusting agents in an amount to provide pH of the solution between about 8 and about 9, for example about 8.5 [0049]. Suitable pharmaceutically acceptable isotonicity adjusting agents may include sodium chloride in a concentration of between about 1 mg/mL and about 5 mg/mL, for example, about 2 mg/mL, about 3 mg/mL or about 4 mg/ml [0050-0051]. Patil et al. discloses the stable injectable solution may comprise about 75 mg/mL of diclofenac, about 200 mg/mL of polyvinylpyrrolidone, about 20 mg/mL of polysorbate 80, about 5 mg/mL of monothioglycerol, one or more pH adjusting agents, for example, NaOH and/or HCl in a quantity sufficient to adjust pH of the solution about 8.5 and quantity sufficient water [0052]. Their storage stable aqueous injectable solution may retain at least 95% of the diclofenac sodium (% assay) after storage for at least 1 month, for example, 2 months, 3 months, 6 months, 12 months, 18 months of 24 months at controlled room temperature (CRT) [0029].
Therefore the composition disclosed by Patil et al. fully anticipates instant claims 1-10.
 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16  are rejected under 35 U.S.C. 103(a) as being unpatentable over by  Patil et al. (US 2018/0271815 ) further in view of  Okumu et al. (US 2016/0038414) 
Instant claims are drawn to a parenteral solution comprising diclofenac, polyvinylpyrrolidone, one or more pH adjusting agents, and water, wherein the solution has a pH of between about 7 and about 10 and a method of treatment of pain and Migraine by administering the said composition to a human being in need thereof.
Patil et al. discloses injectable solution comprising diclofenac and polyvinylpyrrolidone (PVP) (Reference claim 1 and  [0111] ) and  a method for management of pain and inflammation by administering the injectable solution to the individual in need thereof [0013]. Patil et al discloses a stable aqueous injectable solution may comprise diclofenac in a concentration of 25 mg/mL, 37.5 mg/mL or 75 mg/mL (Reference claim 3), wherein upon dilution of the solution with appropriate amount of the DSNS (solution of 5 percent dextrose in saline (0.9% sodium chloride)) or saline solution (0.9% sodium chloride), it may provide a diluted solution for parenteral administration having diclofenac concentration of 0.75 mg/mL, 0.30 mg/mL or 0.15 mg/mL, which remains clear (free of any crystals) after storage for 24 hours at controlled room temperature or at 2-8° C [0026] and, wherein the solution has a pH between about 7 and about 10, and wherein the solution remains clear after 6 months of storage at 25° C (Reference claim 1). They disclose polyvinylpyrrolidone in a concentration of between about 50 mg/mL and about 300 mg/mL, for example, about 60 mg/mL, about 70 mg/mL, about 80 mg/mL, about 100 mg/mL, about 120 mg/mL, about 140 mg/mL, about 160 mg/mL, about 180 mg/mL, about 200 mg/mL, about 220 mg/mL, about 250 mg/mL or about 280 mg/ml [0025]. Their stable aqueous injectable solution comprising diclofenac and one or more pharmaceutically acceptable excipients does not contain impurity A (1-(2,6-dichlorophenyl) indolin-2-one) more than 0.3% by weight of diclofenac, as measured by HPLC (reference claim 19 and   [0034]) , may have viscosity value between about 1.5 cP and 7.5 cP, for example, 2 cP, 2.5 cP, 3 cP, 3.5 cP, 4 cP, 4.5 cP, 5 cP, 5.5 cP, 6 cP, 6.5 cP or 7 cP [0035] and pH between about 7 and about 10, for example, about 7.5, about 8, about 8.5, about 9 or about 9.5 (Reference claim 16 and 15  and [0037] ). Their composition comprises of suitable pharmaceutically acceptable excipients for the solution of the present invention may include one or more pharmaceutically acceptable solvents, solubilizers, stabilizers, preservatives, antioxidants, surfactants, buffering agents, nucleation inhibitors, pH adjusting agents and isotonicity adjusting agents, wherein the solvents include water for injection [0038-0039] and surfactant include polysorbate 80 [0045]. The polysorbate 80  is in a concentration of between about 1 mg/mL and about 100 mg/mL, for example, about 2 mg/mL, about 5 mg/mL, about 7 mg/mL, about 10 mg/mL, about 20 mg/mL, about 40 mg/mL, about 50 mg/mL, about 60 mg/mL or about 80 mg/mL [0046]. Suitable pharmaceutically acceptable pH adjusting agents may include, but not limited to, sodium hydroxide, hydrochloric acid, boric acid, citric acid, acetic acid, phosphoric acid, succinic acid, potassium hydroxide, ammonium hydroxide, magnesium oxide, calcium carbonate, magnesium carbonate, malic acid, potassium citrate, sodium phosphate, lactic acid, gluconic acid, tartaric acid, fumaric acid, diethanolamine, monoethanolamine, sodium carbonate, sodium bicarbonate, triethanolamine, or any combination thereof and the  stable aqueous injectable solution may comprise one or more pH adjusting agents in an amount to provide pH of the solution between about 8 and about 9, for example about 8.5 [0049]. Suitable pharmaceutically acceptable isotonicity adjusting agents may include sodium chloride in a concentration of between about 1 mg/mL and about 5 mg/mL, for example, about 2 mg/mL, about 3 mg/mL or about 4 mg/ml [0050-0051]. Patil et al. discloses the stable injectable solution may comprise about 75 mg/mL of diclofenac, about 200 mg/mL of polyvinylpyrrolidone, about 20 mg/mL of polysorbate 80, about 5 mg/mL of monothioglycerol, one or more pH adjusting agents, for example, NaOH and/or HCl in a quantity sufficient to adjust pH of the solution about 8.5 and quantity sufficient water [0052]. Patil disclose that diclofenac solution can be administered subcutaneously [0009]. Their storage stable aqueous injectable solution may retain at least 95% of the diclofenac sodium (% assay) after storage for at least 1 month, for example, 2 months, 3 months, 6 months, 12 months, 18 months of 24 months at controlled room temperature (CRT) [0029].
Instant claims 11-16 differ from the teachings of Patil et al. in that Patil et al. fails to teach that the solution is provided in pre filled syringe placed in an autoinjector and the treatment of Migraine with their composition.  
Okumu et al. discloses parenteral composition of diclofenac which are ready to be injectable, are stable under appropriate storage conditions (abstract). They disclose that their composition can be used for the treatment of migraine pain [0255]. Okumu et al. teaches that their composition may be provided in a kit which incluses an injector apparatus , including an powered syringe, a needless injection system or other apparatus that can inject the composition into a body of a mammal including human, including doses of their inventive diclofenac sodium [0260]
As such formulating parenteral compositions  as instantly claimed, comprising diclofenac sodium, PVP , Sodium chloride and polysorbate 80 is obvious to a person of ordinary skill in the art it is well taught in the art by Patil et al. Using this injectable to treat migraine headaches is also well known in the art and having this knowledge a person of ordinary skill in the art will be motivated to treat acute migraine headache with this composition. As to packaging of injectable formulation, as taught by Okumu et al.  this is a well know process known to the person of ordinary skill in the art and it would be obvious to such a person to package the injectable in the form of a pre-filled syringe with auto-injector for easy application to the patient. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-16 are rejected on the ground of nonstatutory double patenting over claim 1-19 of U. S. Patent No 11,110,073 (‘073) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Instant claims are drawn to a parenteral solution comprising diclofenac, polyvinylpyrrolidone, one or more pH adjusting agents, and water, wherein the solution has a pH of between about 7 and about 10, and a method of treatment of pain and Migraine by administering the said composition to a human being in need thereof 
Claims 1-19 of ‘073 are drawn to an aqueous solution for parenteral administration comprising diclofenac sodium, polysorbate 80 and polyvinylpyrrolidone, wherein the solution has a pH between about 7 and about 10, and wherein the solution remains clear after 6 months of storage at 25° C.
Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claim 1-16  are  generic to all that is recited in claims 1-19  of 073’ , specifically, the stability detail of 6 months at storage of 25C in claims of '073  is a specie of genus of  the composition  instantly claimed.  Therefore subject matter disclosed in claims instant claims 1-16 of the instant application are fully taught in claim 1-19 of patent ‘073 and hence anticipates the instant claims
Claims 1-16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 of  copending Application No. 17/405,292 (‘292) .  Although the conflicting claims are not identical, they are not patentably distinct from each. 
Instant claims are drawn to a parenteral solution comprising diclofenac, polyvinylpyrrolidone, one or more pH adjusting agents, and water, wherein the solution has a pH of between about 7 and about 10, and a method of treatment of pain and Migraine by administering the said composition to a human being in need thereof
‘292  claims are drawn to an aqueous solution for parenteral administration comprising diclofenac, polyvinylpyrrolidone and polysorbate, wherein the solution has an osmolality value between about 250 mOsm and about 400 mOsm.
Although the conflicting claims are not similar both are drawn to an parenteral composition comprising diclofenac, polyvinylpyrrolidonw and polysorbate. The Viscosity detail claimed by ‘292 is claimed in the dependent claim 7  of the instant application and the polysorbate claimed in  claim 1 of ‘292 is claimed in dependent claim 2  of instant application. As such both sets of claims are drawn to the same subject matter.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
Claims 1-16 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629